Bisohoff, J.
After entry and service of an order cancellinga liquor tax certificate in a proceeding instituted under section 28 of the Liquor Tax Law, the respondent seeks a stay of proceedings-pending his appeal from the order, but it appears that a stay cannot affect the situation and the motion should, therefore, be denied. Under the provisions of the Liquor Tax Law, § 28, subd. 2, the order is self-executing, and upon its entry and due.service the rights of the holder by virtue of the certificate “ shall cease.” Therefore,, a stay, operating only upon future proceedings, cannot affect the-legal status of the party as already fixed by law, and, with or without a stay, his further acts under the certificate would be in violation of the penal provisions of the statute. Application denied, with, ten dollars costs.
Application denied, with ten dollars costs.